Citation Nr: 1753119	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  11-02 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a bladder/urinary disorder, to include as secondary to service-connected diabetes mellitus, type II, and/or hypertension.

2.  Entitlement to service connection for a prostate disorder, to include as secondary to service-connected diabetes mellitus, type II, and/or hypertension.

3.  Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD) from November 9, 2011 to May 19, 2014.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

B. Riordan, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from December 1968 to January 1972.  Among other awards, the Veteran received the Vietnam Service Medal with two Campaign Stars and Vietnam Campaign Medal with 60 Device.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in November 2009 and September 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In the November 2009 rating decision, the RO, in pertinent part, denied service connection for erectile dysfunction, prostate enlargement, and a bladder/urinary disorder.  The Veteran appeals those denials.

In the September 2010 rating decision, the RO granted service connection for PTSD and assigned a 10 percent evaluation, effective June 10, 2010.  The Veteran appealed for a higher initial evaluation.  

In a February 2011 correspondence, the Veteran withdrew his request for a Board hearing, and instead opted for a hearing before a Decision Review Officer (DRO).  That hearing was held on May 2011, where the Veteran and his wife testified before the DRO.  A transcript of this hearing is of record.

During the pendency of the appeal, the RO issued a January 2013 rating decision granting a 70 percent evaluation for PTSD, effective November 9, 2011.  The Veteran continued to appeal for an evaluation higher than 10 percent prior to November 9, 2011, and an evaluation higher than 70 percent from November 9, 2011.  AB v. Brown, 6 Vet. App. 35 (1993) (holding that a claimant is presumed to be seeking the maximum rating).  

In June 2014, the Board granted service connection for hypertension; granted a 30 percent evaluation for PTSD prior to November 9, 2011; remanded the service connection claims for erectile dysfunction, prostate enlargement, and a bladder/urinary disorder; remanded the increased evaluation claim for PTSD for a higher than 70 percent evaluation from November 9, 2011; and remanded the claim for a TDIU.  The Board found that the TDIU claim had been raised by the record in connection with the Veteran's increased evaluation claim for PTSD.  

In an August 2014 rating decision, the Veteran was granted entitlement to a TDIU, effective March 14, 2013 (the day after the Veteran's reported last day of employment), an issue that had been on appeal.  As this issue has been resolved by a full grant of benefits and the Veteran has not submitted any documents indicating that he is not satisfied with the decision, the Board finds that the issue is no longer part of the current appeal.  See 38 C.F.R. § 19.26(d).  

This matter was again before the Board in October 2016 but was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The required development has been completed and the Veteran's claim is now properly before the Board.   

A February 2017 rating decision, the Veteran was granted a disability rating of 100 percent for PTSD, effective May 19, 2014.  This represents a full grant of the benefits sought on appeal by the Veteran from May 19, 2014 to present.  However, a disability rating in excess of 70 percent for the appeal period of November 9, 2011 to May 19, 2014 remains on appeal.    


FINDINGS OF FACT

1.  The Veteran does not have a diagnosis of a bladder/urinary disorder during the appeal period.

2.  The Veteran's prostate disorder did not manifest during the Veteran's period of active service; any current prostate disorder is unrelated to the Veteran's period of active service and was not caused or aggravated by a service-connected disability.

3.  From November 9, 2011 to May 19, 2014, the Veteran's PTSD manifested in total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bladder/urinary disorder have not been met.  38 U.S.C. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2017).

2.  The criteria for service connection for a prostate disorder have not been met.  38 U.S.C. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2017).

3.  The criteria for a 100 percent disability rating for PTSD from November 9, 2011 to May 19, 2014, have been met.  38 U.S.C. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by May 2009 and June 2010 letters.  38 U.S.C. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims. 38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with the claims file. All post-service treatment records identified by the Veteran have also been obtained by the VA. The Veteran has not identified any additional records that should be obtained prior to a Board decision. The Veteran has been afforded VA examinations in connection with his claim. The Board finds the June 2009 and November 2011 examinations, and subsequent December 2016 and March 2017 addendum opinions, are adequate for the purposes of determining service connection and disability rating, as they involved a review of the Veteran's service medical records as well as a clinical evaluation of the Veteran, and provide an adequate discussion of the diagnoses provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The June 2009 VA examination was found to be inadequate because it did not provide a discussion of the aggravation prong of a secondary service connection claim.  However, the opinion is adequate for the causation prong of a secondary service connection claim.  

This matter was previously before the Board in October 2016 but was remanded to the AOJ for further development.  Specifically, the AOJ was to obtain an addendum opinion concerning if the Veteran's prostate enlargement or bladder/urinary condition was aggravated by the Veteran's diabetes mellitus, hypertension, or any other service-connected disability.  The requested opinion was received and associated with the claims file in March 2017.  The Board finds there has been substantial compliance with the prior remand directives, and adjudication of the Veteran's claim may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence. 38 U.S.C § 7104. The law requires only that the Board address its reasons for rejecting evidence favorable to the veteran.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr, 21 Vet. App. at 308. The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.

While the Veteran is competent to report (1) symptoms observable to a layperson, e.g., tenderness in the low back area; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Because there is no universal rule as to competence, the Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the veteran.

Service Connection for a Bladder/Urinary Disorder

Service connection may be established on a direct basis for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection can also be established on a secondary basis.  Service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists, (2) an already service-connected disability, and (3) that the disability for which secondary service connection is sought was either (a) caused or (b) aggravated by the already service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran has claimed entitlement to service connection for a bladder/urinary disorder, to include as secondary to service-connected diabetes mellitus, type II, and/or hypertension.  At present, the most probative evidence of record does not establish an bladder/urinary disorder during the appeal period.

In June 2009 the Veteran underwent a VA diabetes mellitus examination regarding his enlarged prostate and bladder/urinary disorder.  At the examination, the Veteran complained of an increase in urinary frequency and a weak urine stream.  The VA examiner concluded that Veteran's prostate and bladder/urinary conditions were not caused by or a result of diabetes mellitus.   The examiner further stated, "The patient's urologic conditions are caused by benign prostatic hypertrophy. This was the assessment of the Urology Clinic at VAMC Nashville confirmed with flexible cystoscopy [June 4, 2009]."  The June 2009 opinion is adequate and probative with regard to the causation prong of a secondary service connection claim.  38 C.F.R. § 3.310.  

An April 2015 addendum opinion also stated that the Veteran's bladder/urinary disorder was not caused or aggravated by the Veteran's diabetes mellitus or essential hypertension.  However, an October 2016 Board remand determined the April 2015 addendum to be insufficient for determining service connection because the addendum opinion did not provide a rationale to support its decision concerning aggravation.  In turn, an additional VA addendum opinion was obtained.  This opinion noted the VA clinician was unable to determine a current bladder/urinary disorder.  The VA December 2016 addendum opinion stated: 

Based on this records review it is not clear exactly what bladder/urinary disorder is being referred to in this request.

However, the Veteran was seen by Urology on Jun[e] 27, 2016 with a complaint of nocutia/hesitancy and weak stream. His urinary symptoms were considered by the Urologist more likely than not to be related to possible prostatic regrowth and repeat cystoscopy was recommended.  There is no objective medical evidence to support that these symptoms were aggravated by his service-connected diabetes mellitus, type II, hypertension, or any other service-connected disabilities.

A VA examiner provided an opinion in February 2017 that contained a negative rationale but a conclusion that appeared to be positive.  The examiner stated, "Therefore, it is less as likely as not (50 percent probability or more) that the Veteran's bladder/urinary disorder was aggravated by his service connected diabetes mellitus, type II, hypertension, or any other service-connected disability."  The RO asked for clarification due to this inconsistency and a clarifying opinion was provided in March 2017.  


An additional addendum opinion was provided in March 2017 further indicating the Veteran did not have a diagnosed bladder/urinary disorder.  The March 2017 addendum stated:

Records show that it was noted on a primary care visit [on May 22, 2015] that the Veteran felt he was urinating more due to his [prescribed Hydrochlorothiazide].  This was not a diagnosis of a bladder/urinary disorder.  [Hydrochlorothiazide] does have a potential side effect of increased urination.  However this does not constitute a clinical condition and it would be appropriate to discontinue the Veteran['s] [Hydrochlorothiazide] which the provider did during the May visit and it appears to have corrected the increased urination due to the [Hydrochlorothiazide]. 

There is no objective clinical evidence that the Veteran has a urinary/bladder disorder or that one has been aggravated by his diabetes mellitus, type II, hypertension, or any other service-connected disability.

Therefore, it is LESS as likely as not (50 percent probability or more) that the Veteran's bladder/urinary disorder was aggravated by his service-connected diabetes mellitus, type II, hypertension, or any other service-connected disability.

The Veteran's private medical and VA treatment records contain complaints of increased urination but do not contain evidence of a bladder/urinary disorder diagnosis.  

Accordingly, the criteria of 38 CFR § 3.303 necessary to establish service connection are not met.  The criteria set forth in 38 C.F.R. § 3.310 to establish secondary service connection are also not met.  The existence of a current disability is the cornerstone of a claim for VA disability compensation, and without a current disability, service connection is not warranted. 38 U.S.C. §§ 1110, 1131; see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (In the absence of proof of a present disability, there can be no valid claim).

The Board considers the Veteran's May 2011 Decision Review Officer testimony that his bladder/urinary problems are a result of his service-connected diabetes mellitus.  While lay persons are competent to provide evidence on some medical issues, the specific etiology of the Veteran's claimed bladder/urinary disorder falls outside his competence.  See Jandreau, 492 F.3d at 1377 n.4.

Determining the etiology of the claimed bladder/urinary disorder would require medical inquiry into internal biological and anatomical processes.  Such internal processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have medical training or skills.  As a result, the probative value of his lay assertions is low.

The June 2009 VA examiner's opinion regarding causation, and the December 2016 and March 2017 addendum opinions addressing aggravation, are the more probative than the other evidence of record.  The Board concludes that the preponderance of the evidence is against the claim for service connection for the Veteran's claimed bladder/urinary disorder.  38 C.F.R. §§ 3.303, 3.310.  The benefit of the doubt rule therefore does not apply, and service connection for this disability is not warranted.

Service Connection for a Prostate Disorder 

The Veteran has claimed entitlement to service connection for a prostate disorder, to include as secondary to service-connected diabetes mellitus, type II, and/or hypertension.  Specifically, the Veteran asserts his current prostate disorder was caused or aggravated by his service-connected diabetes mellitus.

At present, the most probative evidence of record does not establish that the Veteran's prostate disorder is related to his period of active service.  The probative evidence also does not establish that the Veteran's prostate disorder was caused or aggravated by any of his service-connected disabilities. 

The Board acknowledges the Veteran has a current prostate disorder.  

As discussed above, the Veteran received a VA examination in June 2009 concerning his claimed prostate and bladder/urinary disorders.  The June 2009 examiner noted, "The patient's urologic conditions are caused by benign prostatic hypertrophy. This was the assessment of the Urology Clinic at VAMC Nashville confirmed with flexible cystoscopy [June 4, 2009].  [Benign prostatic hypertrophy] is not caused by diabetes."  The June 2009 opinion is adequate and probative regarding the causation prong of a secondary service connection claim.  

A VA examiner provided an opinion in February 2017 that contained a negative rationale but a conclusion that appeared to be positive.  The examiner stated, "Therefore, it is less as likely as not (50 percent probability or more) that the Veteran's prostate enlargement was aggravated by his service connected diabetes mellitus, type II, hypertension, or any other service-connected disability."  The RO asked for clarification due to this inconsistency and a clarifying opinion was provided in March 2017.  

The June 2009 VA examination opinion was further supported by a March 2017 VA addendum opinion.  The March 2017 addendum opinion stated:

There is no objective clinical or scientific evidence to support that prostate enlargement is aggravated by diabetes mellitus, type II, hypertension, or any other that other of the Veterans service-connected disabilities.  

The prevalence of histologically diagnosed prostatic hyperplasia (BPH) increases from 8 percent in men aged 31 to 40, to 40 to 50 percent in men aged 51 to 60, to over 80 percent in men older than age 80.BPH becomes more prevalent as men age and there is no clinical studies showing that it's growth is aggravated by diabetes mellitus, type II, hypertension, or any other that other of the Veterans service-connected disabilities.

The Veteran's private medical and VA treatment records also do not establish that his enlarged prostate was caused or aggravated by any of his service-connected disabilities.  Accordingly, entitlement to secondary service connection is not warranted.  38 C.F.R. § 3.310(a).
  
The Veteran does not contend nor do his service treatment records indicate that this prostate disorder manifested during his period of active service.  Rather the Veteran was diagnosed with a prostate disorder in April 2009.       

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  At present, the probative evidence of record, specifically the June 2009 examination and March 2017 addendum opinion indicate that the Veteran's prostate disorder is not related to his period of active service.  Accordingly, entitlement to service connection for prostate disorder on a direct basis is not warranted.  38 C.F.R. § 3.303.  

The Board considers the Veteran's May 2011 Decision Review Officer testimony that his prostate disorder is a result of his service-connected diabetes mellitus.  As discussed above, lay persons are competent to provide evidence of some medical issues.  However, without special medical training or skills, the Veteran's assertions alone cannot establish the etiology of his prostate disorder.  See Jandreau, 492 F.3d at 1377 n.4.  As a result, the probative value of his lay assertions is low.

The June 2009 VA examiner opinion and March 2017 addendum opinion are more probative than the other evidence of record.  The Board concludes that the preponderance of the evidence is against the claim for service connection for the Veteran's prostate disorder.  38 C.F.R. §§ 3.303, 3.310.  The benefit of the doubt rule therefore does not apply, and service connection for this disability is not warranted.

Rating in Excess of 70 Percent for PTSD from November 9, 2011 to May 19, 2014

The Veteran has claimed entitlement to a rating in excess of 70 percent for PTSD from November 9, 2011 to May 19, 2014.  In a January 2013 rating decision, the Veteran was granted a 70 percent disability rating effective November 9, 2011.  A February 2017 rating decision increased his disability rating for PTSD to 100 percent, effective May 19, 2014.  

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20.  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3. 

 Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Veteran's disability should be viewed in relation to its history.  38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

From November 9, 2011 to May 19, 2014, the Veteran's PTSD was assigned a 70 percent rating, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 and the General Rating Formula for Mental Disorders (General Rating Formula).

A 70 percent rating will be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name. 
38 C.F.R. § 4.130, Diagnostic Code 9411.

When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126(a).  When rating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign an rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

Symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013). Additionally, while symptomatology should be the primary focus when deciding entitlement to a given disability rating,  § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused the requisite occupational and social impairment.  Id.  

A Global Assessment of Functioning (GAF) score is another component considered to determine the entire disability picture for the Veteran.  The GAF scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242   (1995).

A GAF score of 31 - 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).  A score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter, 8 Vet. App. 240.  An assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126 (a).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126.

In November 2011, the Veteran completed a VA PTSD examination.  The examination consisted of a personal evaluation of the Veteran and review of his medical file.  

The November 2011 VA examiner noted the Veteran experienced persistent delusions or hallucinations, daily suicidal ideation, panic attacks, hypervigilance, memory impairment, poor concentration, a history of violence and inability to control his anger.  The VA examiner further identified flattened affect, suspiciousness, obsessional rituals, a persistent danger of the Veteran hurting self or others, inability to establish and maintain effective relationships, and intermittent ability to perform activities of daily living, including maintenance of minimal personal hygiene.  The Veteran was assigned a GAF score of 38.  The VA examiner specifically stated the Veteran exhibited total occupational and social impairment. 

Based on the Veteran's November 2011 VA PTSD examination, the Board finds that effective November 9, 2011, the Veteran's PTSD more closely approximates the criteria for a 100 percent disability rating.  The Veteran's PTSD manifest in total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Accordingly, entitlement to a 100 percent disability rating for PTSD from November 9, 2011 to May 19, 2014, is warranted.        


ORDER

Entitlement to service connection for a bladder/urinary disorder, to include as secondary to service-connected diabetes mellitus, type II, and/or hypertension is denied.

Entitlement to service connection for a prostate disorder, to include as secondary to service-connected diabetes mellitus, type II, and/or hypertension is denied.

Entitlement to a 100 percent disability rating for PTSD from November 9, 2011 to May 19, 2014, is granted.




____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


